648 S.E.2d 507 (2007)
In re M.M., AN.E., AD.E. appealed by Mother.
No. 203P07.
Supreme Court of North Carolina.
June 27, 2007.
Richard Croutharmel, for Mother.
Marshall Woodall, Duncan McCormick, Lillington, for Harnett County DSS.
Elizabeth M. Boone, for Guardian ad Litem.
Michael Reece, Smithfield, for Father.
Sean Murray, pro se.

ORDER
Upon consideration of the petition filed on the 25th day of April 2007 by Respondent (mother) in this matter for discretionary review of the decision of the North Carolina Court of Appeals pursuant to G.S. 7A-31, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Denied by order of the Court in conference, this the 27th day of June 2007."